Me. Justice Aldbey
delivered the opinion of the court.
Adela Neumann, one of the heirs of Eduardo Neumann, filed a complaint in the District Court of Ponce in what was entitled an action for nullity, alleging among other facts that the wife of Neumann acquired by purchase while married to Neumann two condominiums in two plantations which were sold by her in 1906 without the consent of her husband to the firm of Trujillo, "Mercado & Company and now belong to another firm called Trujillo & Mercado, specifying the amount of income which the said condominiums had produced since the time of the sale and claiming that a certain part thereof belonged to her as co-owner in the share of the condominiums which belonged to her father, Eduardo Neumann, and concluding with a prayer that the sale made by the wife and the subsequent transfers of the property he declared null and void and that the firm of Trujillo & Mercado be ordered to restore the possession of the said condominiums to the Succession of Eduardo Neumann and also to pay to the plaintiff, as Neumann’s heir, a specific sum of money as her share of the products of the said property.
The defendants having demurred to the complaint on the *286ground that it did not allege facts constituting a cause of action, the court sustained the same and rendered judgment dismissing the action. Prom that judgment the plaintiff appealed.
In this appeal the controversy of the parties centers upon the kind of action brought by the plaintiff, for, while the appellant contends that it’ is not an action of ejectment hut an action for nullity, the appellee maintains that it is an action of ejectment and cannot be brought by the plaintiff until the conjugal partnership of which Neumann was a member has been liquidated and the said condominiums allotted to his heirs.
In order to decide that question we must bear in mind that it is the facts alleged in a complaint which determine the kind of action brought and not the title given to it by the parties. Juncos Central Co. v. Rodríguez, 16 P. R. R. 286.
Although the appellant claims in support of her contention that her action for nullity arises from her allegation that the wife had sold without the consent of her husband real property which she acquired by purchase while married and that she does not allege ownership of the property sold, which allegation is indispensable in an action of ejectment; nevertheless, if the action were simply one for nullity, the plaintiff would not have alleged the amount of income which the property had produced since it was sold by the wife and claimed that a certain part thereof belonged to her as co-owner in the share of her father in the said condominiums; and although it is true that there is no express allegation that the Succession of Neumann is the owner of the said condominiums, this is deduced from the facts alleged, for in averring that-the wife of Neumann acquired the same by purchase while married and sold them in 1906 without the consent of her husband, she is alleging clearly that the said property belongs to the conjugal partnership notwithstanding the said sale, inasmuch as property acquired by either of the spouses *287Tby onerous title, such, as by purchase, is understood to be acquired for the conjugal partnership; and section 159 of the Civil Code, in force in 1906, provides that a sale of real property belonging to the 'conjugal partnership by one of the spouses without the express consent of the other is null and void. While as a rule the prayer of a complaint is not of great importance, yet it may serve at times to show the purpose and object of the plaintiff; and if in this case the plaintiff had not intended to bring an action of ejectment, she would not have prayed the court to adjudge that the firm of Trujillo & Mercado, the present possessors of the said condominiums, should restore the possession thereof to the Succession of Neumann and that the defendants, except the co-heirs, should pay to the plaintiff a specific sum of money as her share of the products of the said property.
We are therefore of the opinion that the plaintiff is suing in ejectment and also for the nullity of the title of the defendants, although the latter is not necessary in order that the former may prosper, because the title does not arise from a judgment of nullity inasmuch as it is pre-existent to the title of the defendants. Judgments of the Supreme Court of Spain of January 17, 1889, and February 13, 1892.
As to the action of ejectment, the complaint does not allege facts constituting a cause of action, for as it is not alleged that the conjugal partnership of Neumann and his' wife had been liquidated and the said condominiums allotted to the heirs of the husband, the said heirs cannot be heard to claim that the court should adjudge that the property, or the. products thereof, be delivered to his succession, and much less that a specific sum of money be paid to the plaintiff as her hereditary share of such products. In the cases of Succession of Nieves v. Succession of Sánchez, 17 P. R. R. 837, and Succession of Morales v. Kieckoefer et al., 17 P. R. R. 889, the court cited with approval the judgment of the Supreme Court of Spain of May 11, 1889, in which it was said that “the acquisition of property during the con*288jugal partnership is not sufficient title upon which to found an action of ejectment, because no liquidation of common assets having preceded, the existence of a surplus corresponding to one-half to each spouse cannot be affirmed.”
But although the plaintiff does not allege facts sufficient to support an action of ejectment, we are of the opinion that her allegations are sufficient for an action for the nullity of the title under which the defendants hold possession. 8he and the other heirs who have been made parties defendant because they refused.to join her as parties plaintiff are the legal representatives of Neumann and as such have a cause of action for the nullity of the sale of the property acquired by the conjugal partnership and sold by the wife Without the husband’s consent. The title of the defendants being destroyed, the title of purchase by the -wife may be included in the liquidation of the conjugal partnership, and at the proper time the person or persons to whom the said condominiums are allotted can bring suit in ejectment to recover them.
For the foregoing reasons the judgment appealed from should be reversed and the case proceeded with.
Reversed and remanded for further proceedings.
Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.